Title: To James Madison from Charles W. Goldsborough, 20 September 1809
From: Goldsborough, Charles W.
To: Madison, James


Sir,
Washn. 20 Sep. ’09
As you are probably less occupied now than you will be on your return to the seat of Government, I take the liberty of transmitting, for your perusal, the accompanying papers. Altho’ you may not, at this time, approve the project, yet it will I hope afford you pleasure to find that we have in our navy men of columbian ambition. The writer of these papers is not, I am persuaded, inferior in talent or enterprize, to either of the great navigators he has mentioned.
The severest fatigues could not dishearten, nor could the greatest dangers appal, him in the execution of a duty assigned to him by his Government. With the greatest respect I have the honor to be sir, yr mo ob st.
Ch: W: Goldsborough
